UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
KAREEMAH BELL-BOSTON,               )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                    Civil Action No. 14-0194 (ABJ)
                                    )
MANPOWER INTERNATIONAL              )
STAFFING AGENCY,                    )
                                    )
                  Defendant.        )
___________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on Defendant Manpowergroup Inc.’s Motion to Dismiss

Plaintiff’s Complaint. For the reasons discussed below, the motion will be granted.


I. BACKGROUND


       In relevant part, Plaintiff’s complaint states:


               According to Manpower International . . . I threaten[ed] one of the
               headquarter[s] employee[s] . . . . On April 22, 2012 I didn’t have a
               home phone, so I informed my recruiter Bianca Johnson that if she
               had any positions that matched my profile to email me at
               Yasmina4000@Hotmail.com[.] According to Juan who also
               worked for the Staffing Agency informed me that [I] never worked
               for Manpower according to his database[.] [I] want to sue for
               slander and mental damage.




                                                  1
Notice of Removal, Ex. A (Complaint) (emphasis removed). 1 She demands a judgment in her

favor and an award of $500,000.00. Id. The “slander” to which Plaintiff refers, presumably, is

that “someone put negative feedback into the database” about her. Plaintiff’s Motion for Court

Appointed Counsel at 2.2 Because of this information, she alleges, “the staffing agency has

never placed [her] on any assignments.” Id.


II. DISCUSION


       Defendant moves to dismiss the complaint under Rules 8(a) and 12(b)(6) of the Federal

Rules of Civil Procedure, arguing that Plaintiff “has failed to set out sufficient facts to make her

claim for defamation plausible.” Manpowergroup Inc.’s Memorandum in Support of Motion to

Dismiss Plaintiff’s Complaint (“Def.’s Mem.”) at 1. Alternatively, Defendant argues that “any

allegedly defamatory statement . . . was protected by a qualified privilege that the Plaintiff is

unable to overcome.” Id.


       A plaintiff’s complaint need only provide a “short and plain statement of [her] claim

showing that [she] is entitled to relief,” Fed. R. Civ. P. 8(a)(2), that ‘“give[s] the defendant fair

notice of what the . . . claim is and the grounds upon which it rests,’” Erickson v. Pardus, 551
U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual


1
   The Court construes “mental damage” not as a separate tort claim, but as an assertion of
emotional injury caused by Defendant’s action for which Plaintiff demands monetary
compensation.
2
   The Court construes Plaintiff’s Motion for Court Appointed Counsel [ECF No. 8], insofar as it
appears to address arguments set forth in Defendant’s motion to dismiss, as her opposition to the
motion. See Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999) (holding that
district court abused its discretion by “failing to consider [pro se plaintiff’s] complaint in light of
his reply to the motion to dismiss”).
                                                  2
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In other words, it must set

forth “factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Patton Boggs LLP v. Chevron Corp., 683 F.3d 397, 403

(D.C. Cir. 2012) (citing Iqbal, 556 U.S. at 678)). “[W]here the well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct, the complaint has alleged -- but it

has not shown -- that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R.

Civ. P. 8(a)(2)) (brackets and internal quotation marks removed). For purposes of this discussion,

the Court construes Plaintiff’s complaint liberally, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and presumes that its factual allegations are true, see Gray v. Poole, 275 F.3d 1113, 1115

(D.C. Cir. 2006). With these considerations in mind, the Court concludes that the complaint

must be dismissed.


       Under District of Columbia law, the elements of a defamation claim are:


               (1) that the defendant made a false and defamatory statement
               concerning the plaintiff; (2) that the defendant published the
               statement without privilege to a third party; (3) that the defendant’s
               fault in publishing the statement amounted to at least negligence;
               and (4) either that the statement was actionable as a matter of law
               irrespective of special harm or that its publication caused the
               plaintiff special harm.
Armstrong v. Thompson, 80 A.3d 177, 183 (D.C. 2013) (citations omitted).            A statement is

defamatory “if it tends to injure plaintiff in [her] trade, profession or community standing, or

lower [her] in the estimation of the community.” Afro-American Publ’g Co., Inc. v. Jaffe, 366
F.2d 649, 654 (D.C. Cir. 1966) (footnote and citations omitted); see Smith v. District of

Columbia, 399 A.2d 213, 220 (D.C. 1979) (“Slander is defined as an oral communication which

tends to injure plaintiff in his trade, profession or community standing, or lower him in the

                                                 3
estimation of the community.” (citation and internal quotation marks omitted)). There can be no

liability imposed if the allegedly defamatory statement is not shared. “[T]he interest protected

by the law of defamation is that in reputation and it is therefore essential to liability for either

libel or slander that the defamation be communicated to some one other than the person

defamed.” Washington Annapolis Hotel Co. v. Riddle, 171 F.2d 732, 737 (D.C. Cir. 1949)

(citations omitted).


       “Whether a communication is capable of a defamatory meaning is a question of law.”

Clampitt v. American Univ., 957 A.2d 23, 39 (D.C. 2008) (citation omitted).               Whether a

statement is privileged is also a question of law. See Carter v. Hahn, 821 A.2d 890, 894 (D.C.

2003); Moss v. Stockard, 580 A.2d 1011, 1024 (D.C. 1990).              Under the common interest

privilege, for example, a statement is protected if “it is (1) made in good faith, (2) on a subject in

which the party communicating has an interest, or in reference to which he has or honestly

believes he has a duty (3) to a person who has such a corresponding interest or duty.” Payne v.

Clark, 25 A.3d 918, 925 (D.C. 2011) (citing Carter, 821 A.2d 894) (internal quotation marks

omitted).   Such a privilege may be found in circumstances where an individual’s professional

qualifications are discussed. See Greenya v. George Washington Univ., 512 F.2d 556, 563 (D.C.

Cir. 1975) (“It is well accepted that officers and faculty members of educational organizations

enjoy a qualified privilege to discuss the qualifications and character of fellow officers and

faculty members, if the matter communicated is pertinent to the functioning of the educational

institution.”). A plaintiff may overcome an assertion of privilege by demonstrating that “a

publication occurred outside normal channels,” or in a “normal manner” that “resulted in an

unreasonable degree of publication,” or if the “publication was made with malicious intent.” Id.;

see Blodgett v. University Club, 930 A.2d 210, 224-25 (D.C. 2007).


                                                  4
       Neither in her complaint nor her opposition to Defendant’s motion to dismiss does

Plaintiff describe the “negative information” in Defendant’s database. Without any allegations

as to the content of the statement, the Court simply cannot determine whether it is false and

capable of a defamatory meaning. Nor can the Court determine if and to whom Defendant

published the negative information.      Even if Defendant had communicated a false and

defamatory statement about Plaintiff, she fails to allege that Defendant did so without privilege

to a third party. Plaintiff thus fails to allege adequately a defamation claim, and her complaint

will be dismissed.    See Watwood v. Credit Bureau, Inc., 68 A.2d 905, 906 (D.C. 1949)

(dismissing complaint that did not set forth the verbatim language or the substance of the

allegedly defamatory matter).


III. CONCLUSION


       Because the complaint fails to allege a defamation claim, Defendant’s motion to dismiss

will be granted. An Order is issued separately.




DATE: July 28, 2014                                   /s/
                                                      AMY BERMAN JACKSON
                                                      United States District Judge




                                                  5